Citation Nr: 1237322	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  10-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for residuals, 
including mid-foot arthrosis, of a right ankle sprain.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from December 1961 to May 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals, including mid-foot arthrosis, of a right ankle sprain and assigned an initial 10 percent rating for this disability retroactively effective from May 4, 2009, the date of receipt of this claim.  The Veteran has appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).

In his May 2010 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  In September 2011, however, prior to and in anticipation of scheduling his hearing, he indicated that he no longer wanted a hearing.  So he has withdrawn his hearing request.  38 C.F.R. § 20.704(e).

Since, however, this claim requires further development before being decided on appeal, the Board is remanding it to the RO via the Appeals Management Center (AMC).



REMAND

Further development of this claim is necessary because another VA compensation examination is needed to reassess the severity of this disability, especially since the Veteran's last evaluation for compensation purposes was in December 2009, so nearly 3 years ago, and because of the suggestion it since has worsened.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the U.S. Court of Appeals for Veterans Claims (Court/CAVC) determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, while that December 2009 examination assessed the Veteran's disability, the primary focus of that evaluation instead was on whether the disability was related to his military service, i.e., service connected, as opposed to its severity that is now the determinative "downstream" issue since service connection has been granted.  Also, a few aspects need clarification or more precise evaluation.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  First, when describing the range of motion of the Veteran's ankles, the examiner indicated that plantar flexion could be as much as 75 degrees (60 degrees for the right ankle, in particular).  However, normal range of motion of plantar flexion of the ankle is only from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  So this must be reconciled by correct range-of-motion measurements or by explanation of exactly what was meant.

Next, the examiner noted the Veteran had painful motion of the right ankle.  However, there was no further comment on whether the painful motion or other factors (weakness, premature or excess fatigability, incoordination, etc.) resulted in additional functional loss - such as during prolonged or repeated use of this ankle or when the Veteran's symptoms are most problematic ("flare ups").  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  See, too, Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45)).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  That is to say, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that consideration of 38 C.F.R. § 4.59 is not just limited to cases when there is arthritis).

But that said, according to Mitchell, although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See also 38 C.F.R. § 4.40.

In evaluating the severity of a joint disability, therefore, VA must determine the overall functional impairment due to these factors.  So, on remand, the examiner must more fully address these aspects of the disability.


Lastly, the examiner provided diagnoses of right mid-foot arthrosis and chronic right ankle sprain; yet, the RO evaluated the problems as one collective disability.  The prospective examiner should comment on whether the Veteran in fact has two distinct service-connected disabilities with different manifestations.  This additional medical comment is needed because, according to VA's anti-pyramiding regulation, 38 C.F.R. § 4.14, the evaluation of the "same disability" or "same manifestation" under various diagnoses is to be avoided.  But the Court held in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Therefore, it should be determined whether the Veteran has one disability or separate right ankle and foot disabilities.

Further, in light of this remand, all updated treatment records should be obtained from the local VA Medical Center (VAMC) in Columbia, South Carolina.  The most recent records from this facility are dated only through June 2010, and it appears the Veteran continues to be evaluated and treated there on an ongoing basis.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Request treatment records dated since June 2010 from the Columbia VAMC.  Since these records are in the possession of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of the Veteran's service-connected right ankle sprain with midfoot arthrosis.

When reassessing the severity of this disability, the examiner must specify the range of motion of the right ankle on dorsiflexion and plantar flexion.  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.  For VA compensation purposes, normal dorsiflexion is considered to be from 0 to 20 degrees and normal plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  The prior December 2009 VA compensation examiner, however, inexplicably indicated that plantar flexion could be as much as 75 degrees (60 degrees for the right ankle, in particular).  Since, then, that examiner indicated plantar flexion could far exceed even what VA considers to be normal or maximum plantar flexion, this must be reconciled by correct range-of-motion measurements or, at the very least, by explanation of exactly what was meant.

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated and at what angle.

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the right ankle is subject to prolonged, repetitive motion or use over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.

The examiner should comment, as well, on whether the Veteran has a separate and distinct service-connected right foot disability(that is, apart from his right ankle disability).  If so, the examiner must describe the severity of the right foot disability in terms of whether it is mild, moderate, moderately severe, severe, or results in the loss of use of this foot.

3.  Then readjudicate the claim.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

